To the extent the majority opinion finds the trial court abused its discretion in appointing a successor trustee, I must respectfully dissent.
Since the original trustee had resigned and the beneficiaries had not designated a proper qualified trustee, the trial court necessarily had to appoint someone to serve as trustee. However, the order should have indicated that such appointed trustee serve only until such time as the beneficiaries designate a proper qualified trustee as determined by the trial court. Otherwise, I concur in the opinion. *Page 840